Title: To Benjamin Franklin from Thomas Digges, 29 June 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 29. June 1780
Since my letter of the 8th Int. by Mr Barnet, I have wrote you the 10th. & 23d. Instants; and hearing that my Lisbon friend Mr. B, whom I took the liberty to introduce to You, is about this period to Leave Paris, I am in some hopes of getting by him a line from you, which may answer three or four requests I have made in late letters: I mean in respect to Dr. Upton Scotts Pass for His Baggage in case He is taken by an Amn. Privateer on the voyage to N York He meaning to push out in the next fleet to that place in order to get to Annapolis, which pass I took the liberty to apply to you for by Post the 30th of last month;— For a Spectacle glass that would sute your sight in order to oblige a Genn. who means to present you with a pair made of Cherokee Cristal; To know what I am to expect relative to a request for a full length drawing or picture of Your self which is wanted for the purpose of getting a good print; and also to know what hopes of release remain to our captive Brethren &ca.

I advanced Mr Jas Barnet £12:12:0 on a bill He gave me on Monsr. Rey De Chamont, & I find from my friend Mr Bowins at Ostend He made further use of my introduction and took up a few guineas more of Mr B on a similar bill. I should be obligd to you to give Mr. Barnet a hint to have these two Bills taken care of, for I am not in circumstances to bear well the protest of them. I am led to give this hint to Him from having lately experiencd inconveniences of protests on four bills, amotg [amounting] to upwds. of 60£, given me by americans in a similar situation to Barnet, on people in Nantes & Bilboa; as well as one lately given me by an acquantance of Barnets who drew for 10 Guineas on his unkle in Scotland, & who declard He would pay the bill of no Reebel.
Nothing of any consequence has come to my knowlege from the west since my last, save an accot. from the West Indies of a second Brush between the French & English fleet, in which the English Ships sufferd most tho they remaind as is the boast here Masters of the Sea. A Packet from St Kitts the 25th. May, brings accots, which from the collecting the whole, stands pretty nearly thus. On the 13th of May Rodney descried the French fleet to windward of Him & not far distant, when Martinique bore W by No. 12 Leagues; The french apparantly meaning to ply to windward & to get into Martinique. After much manoeuvring the Van of the English fleet (six Ships the best sailers from being copperd) got up with & attackd the Rear of Monsr. Guichens Squadron. The other part of Rodneys fleet being rather distant on accot of light winds could not get up, till the English Ships were pretty roughly handled, particularly the Conqueror the Cornwall & another, who were mauld considerably, tho not so disabled as to be obligd to quit the Seas;— On the getting up of the other ships of Rodneys fleet, it is said the French retreated back to Guadeloupe leaving Rodney, as they express it in the City, Lord Paramount of the Seas. The accots go to no further particulars than that the English lost in the engagement 220 Men killd. Every person but the immediate dependants & runners of ministry look upon the accots. as a very bad one, and one strong suspicion of it is, that the Government give the public no Gazette accots of the action altho the packet brought dispatches. The Gents at Loyds look a little black upon it, & visibly seem to fear for the Islands as well as the Ships on their way out. This news, as well as the present situation of things in consequence of the late curious Insurrection, would have thrown a deadly damp upon the spirits of the whole Country, had it not been for the oppertune arrival of what they call good news from South Carolina. It is impossible for me to describe to you how much the minds of the people are elated at it, & how universal the opinion now is, That america must in consequence be subdued; That the whole southern Colonies must fall; That is a certain fact that of No Carolina have submitted; That the Congress are routed by an Insurrection at Phila; The french Minister obligd to fly &ca. &ca &ca— These reports, all aided by the assertions of Ministry, and even hinted by them in the House of Commons as Facts, have had an effect on the minds of the people which you may better guess at from knowing their folly, than I can describe. They have Servd to raise the Stocks above three pr Ct. and to bring over a number of people, who thought rationally before, to an opinion, that the game is totally up with America, That Rebellion there has got its death blow, & that one years vigorous war more will assuredly bring that Country to the unconditional submission to this. You cannot think sir, how generally this opinion possess’s even the better & more thinking sort of people as well as the Houses of Parliament. In the Debates on Hartleys last motion for terms to be offerd Ama. the ministry were more impudent than ever; & did in very plain terms persuade the House, that all which I have before stated abot. the distressd situation of America were facts.— Genl. Conway (whom I do not mean to mention as a virtuous or good Character) did as much declare that the last farthing of this Country ought to be tryd against Ama. & that if ten would not do send 20,000 Men more to reduce it rather than offer Independence now.
You may depend upon it (and I wish to impress it upon Your mind) that every remaining exertion in the power of this Country will be sent forth against America— Fleets & armys will be sent to ruin if they cannot subdue it, provided fleets & armys can be got; and they will effect in great measure the ruin of other places in america, provided france & Spain do not act more vigorously at Sea, and go to work instead of making a Parade. I fear much from the discontents in america with regard to non assistance of Ships from their allies. Five ships of the Line cruising on the Coasts south of Phia. in the months of March, April, or May, would have effectually securd Chas Town & capturd a British army— The very same mischiefs will happen in No Caroa. & Virga if those Coasts are not guarded & protected this summer. One Engs. Line of Battleship (wch has been for months lying up at Hallifax) and six or eight of the size of 44 Gs [guns] & frigates, have been all the Force of England in Ama since the month of Feby. & with this trifling naval guard, they are conducting small armys to Quebec, Hallifax, & other parts of the Coast. Adml. Graves with 8 of the line may be expected to arrive at N York about this period, & his intention is to watch the movements of Tierneys Squadron. Our Idea here is that when walsinghams fleet of six Ships gets to the Wt Indies the Engs. will be superior to the french by 3 Ships.
You, who have often laughd at the follys of this Country would wonder now at the infatuation that seemingly possess’s every one— The Exultation abot. Chas Town & the supposd excellent state of their affairs in america surpasses all belief, in short they are as much upon Hobby as ever they were since I had any knowlege of them. If one may judge rightly from the actual state of things against this Country as well in america & the West Indies as in Europe in general, one would be apt to think, that before many weeks are elapsd they would be flung from this hobby & be as much in the dumps as Englishmen are used to be on the receiving bad news. I wish you every blessing & am with the most sincere regard Sir Yr very ob Sert

P.S. A frd. is to put this in the Post office at Amm. [Amsterdam]

 
Notations: June 29. 1780. / June 29. 80
